Exhibit 10.2 HECLA MINING COMPANY KEY EMPLOYEE DEFERRED COMPENSATION PLAN (Amended and Restated Effective January 1, 2005; and Amended February 21, 2014) HECLA MINING COMPANY KEY EMPLOYEE DEFERRED COMPENSATION PLAN (Amended and Restated Effective January 1, 2005; and Amended February 21, 2014) TABLE OF CONTENTS Page ARTICLE I. PURPOSE AND INTENT 1 Section 1.1. Purpose of Plan Section 1.2. Intent and Construction ARTICLE II. DEFINITIONS 2 Section 2.1. Definitions Section 2.2. Rules of Interpretation ARTICLE III. PARTICIPATING EMPLOYERS 8 Section 3.1. Eligibility Section 3.2. Participation Requirements Section 3.3. Recordkeeping and Reporting Section 3.4. Termination of Participation Section 3.5. Separate Accounting ARTICLE IV. ELIGIBILITY AND PARTICIPATION 10 Section 4.1. Eligibility Section 4.2. Participation Section 4.3. Suspension of Eligibility ARTICLE V. BENEFITS 10 Section 5.1. Deferred Compensation Section 5.2. Deferral Elections Section 5.3. Matching Amounts Section 5.4. Discretionary Amounts Section 5.5. Stock Options ARTICLE VI. VALUATION OF BENEFITS 16 Section 6.1. Investment Account Section 6.2. Company Stock Account Section 6.3. Discounted Stock Option i ARTICLE VII. VESTING OF ACCOUNTS 19 Section 7.1. Vested Benefit Section 7.2. Nature of Accounts ARTICLE VIII. DISTRIBUTION AND EXERCISE OF OPTIONS 20 Section 8.1. Distributable Events Section 8.2. Distribution of Benefits Section 8.3. Designation of Beneficiaries Section 8.4. Death Prior to Full Distribution Section 8.5. Facility of Payment Section 8.6. Form of Distribution Section 8.7. Lump Sum Distribution of Benefits Section 8.8. Application for Distribution Section 8.9. Limitation on Payment Section 8.10. Tax Withholding ARTICLE IX. NONTRANSFERABILITY AND VOTING RIGHTS 27 Section 9.1. Anti Alienation of Benefits Section 9.2. Voting of Company Stock With Respect to Accounts Section 9.3. Voting With Respect to Options ARTICLE X. ADMINISTRATION OF THE PLAN 28 Section 10.1. Administrator Section 10.2. Authority of Administrator Section 10.3. Operation of Plan and Claims Procedures Section 10.4. Participant’s Address Section 10.5. Conflict of Interest Section 10.6. Service of Process Section 10.7. Errors in Computations ARTICLE XI. MISCELLANEOUS PROVISIONS 32 Section 11.1. No Employment Rights Section 11.2. Participants Should Consult Advisors Section 11.3. Unfunded and Unsecured Section 11.4. Plan Provisions Section 11.5. Severability Section 11.6. Applicable Law Section 11.7. Stock Subject to Plan ARTICLE XII. AMENDMENT OF THE PLAN 33 Section 12.1. Amendment of the Plan 33 Section 12.2. Procedure for Amendment 33 ii ARTICLE XIII. TERMINATION OF PLAN 33 Section 13.1. Termination of the Plan 33 Section 13.2. Procedure for Amendment to Terminate the Plan 34 EXHIBIT A — HECLA MINING COMPANY KEY EMPLOYEE DEFERRED COMPENSATION PLAN PARTICIPANTS A 1 EXHIBIT B — HECLA MINING COMPANY KEY EMPLOYEE DEFERRED COMPENSATION PLAN PARTICIPATING EMPLOYERS B-1 iii HECLA MINING COMPANY KEY EMPLOYEE DEFERRED COMPENSATION PLAN (Amended and Restated Effective January 1, 2005; and Amended February 21, 2014) ARTICLE I PURPOSE AND INTENT Section 1.1.
